This appeal is from a judgment of the district court of Washita county rendered upon a verdict finding plaintiff in error, Walter Young, guilty of grand larceny as charged in the information and fixing his punishment at confinement in the state reformatory at Granite for a period of 18 months. The petition in error with case-made was filed in this court on August 12, 1918, and no brief has been filed and no appearance made on behalf of plaintiff in error in this court. The cause was submitted on the record.
The errors assigned question the sufficiency of the evidence to support the verdict. The information charges the larceny of about 600 pounds of cotton of the value of $50, the personal property of JM. Hardesty. After a careful examination of the record and the evidence we reach the conclusion that the evidence is amply sufficient to sustain the conviction, and that no such error was committed, if any at all, as would justify a reversal of the conviction.
The judgment is therefore affirmed.
ARMSTRONG and MATSON, JJ., concur. *Page 513